DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to a Notice of Allowability mailed on 05/27/2022 and an information disclosure statement submitted on 07/11/2022. This allowance has been withdrawn and the details are provided below. Claims 21-25, 29-36, 38 and 39 are pending in this application. 
Regarding: Allowable Subject Matter
The indicated allowability of claims 21-25, 29-36, 38 and 39 is withdrawn in view of the newly discovered reference(s) to Sanghavi et al. (US 20190080795 A1), for independent claims 21 and 34 as well as Sanghavi et al. (US 20190080795 A1) in combination with Madabhushi et al. (US 20190259154 A1) for independent claim 39. Subsequent dependent claims are further rejected below.
Rejections based on the newly cited references follow.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/11/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 21 and 34 are rejected under 35 U.S.C. 102(a)(1) and/or (a)(2) as being anticipated by Sanghavi et al. (US 20190080795 A1).

Regarding Claim 21: Sanghavi discloses computer-implemented method for identifying a specimen category (Refer to para [051]; “the present invention(s) allows for a method for identifying the grade of cancer for the detected cancerous prostate needle biopsy images comprising…”) comprising: receiving one or more digital images of a cytology specimen at a digital storage device (Refer to para [129]; “a. Feature extraction: The Speeded-UP Robust Feature(SURF) and nuclei density features are extracted from the training and testing nuclei segmented images. The SURF feature descriptors provide the nuclei locations in the image which are further used for extracting the features from the nuclei. The nuclei density feature comprises of the concentration of nuclei present in other tissue components such as cytoplasm, stroma, or lumen.”) extracting at least one cell patch from the one or more digital images (Refer to para [033-034 and 100]; “the present invention(s) allows for a method for diagnosing cancerous and non-cancerous prostate needle biopsy images comprising: reading the nuclei segmented images of training and testing database; extracting nuclei based structural/textural features using Human Visual System based visualization; extracting nuclei based geometrical features using graphical methods; generating feature vector on combining features obtained and performing feature selection; training the decision tree classifier and classifying the test data set using the trained classifier as either cancerous or non-cancerous.”)
identifying the at least one cell patch as belonging to either cell or background (Refer to para [085]; “Shape based nuclei segmentation is performed on the read training and testing set of images acquiring the nuclei information from the images. Features extraction is performed on the segmented nuclei information, generating a feature vector which is further used for classification either as cancerous or non-cancerous. If the image is diagnosed as cancerous, nuclei features using the visual dictionary of nuclei images are extracted to identify the grade of cancer. The visual dictionary of nuclei images of different grades of cancer is generated from the segmented cancerous training images. The decision tree classifier ensemble is applied on the extracted features to classify the prostate needle biopsy images as both cancerous or non-cancerous and the classified cancerous images into Gleason grade 3, 4 or 5.”) isolating one or more cell images using the digital images, wherein isolating the one or more cell images comprises isolating a set of individual images of cells within the cell patch using a segmentation system and/or a detection system (Refer to para [017 and 100]; “an automated system that analyzes the prostate cancer biopsy sample using nuclei information for cancer detection, grading and scoring and for generating the automated pathological report. The process according to the embodiment of the present invention for cancer detection shown in FIG. 3 is described below. The first step of the process is to read nuclei segmented training and testing images as an input. The Structural and textural features are extracted from theses nuclei segmented images. These features are extracted using Human Visual System (HVS) based visualization system.”) extracting one or more cellular features using the cell images (Refer to para [100 and 125]; “The process according to the embodiment of the present invention for classifying prostate cancer needle biopsy images into different grades shown in FIG. 4 is described below. The nuclei segmented training images are used for generating the visual dictionary of the nuclei information obtained from the extracted features. Feature vector is generated using the effective number of features extracted using the visual dictionary of images in the human interactive nuclei-based Bag-of-Words (BoW) approach.”) and determining a specimen category from the one or more cellular features using a trained output aggregation model (Refer to para [020 and 021]; “a system and a method for diagnosing and classifying the Prostate Cancer Needle biopsy Images comprising: collecting training data and testing data, wherein testing data has whole slide images and magnified images; segmenting the nuclei information from the other tissue components using the alpha-trimmed mean; generating feature vector using the nuclei information to diagnose cancer in the prostate needle biopsy images; classifying the obtained feature vector through the decision tree classifier to diagnose cancer; generating visual dictionary of nuclei images only if the images are detected cancerous; extracting features using the visual dictionary and generating feature vector; classifying the cancer images into their respective grades using the decision tree classifier.”).

Regarding Claim 34: Sanghavi disclose a system for identifying a specimen category (Refer to para [051 and 100]; “The process according to the embodiment of the present invention for cancer detection shown in FIG. 3 is described below. The first step of the process is to read nuclei segmented training and testing images as an input. The Structural and textural features are extracted from theses nuclei segmented images. These features are extracted using Human Visual System (HVS) based visualization system.”) comprising: at least one memory storing instructions (Refer to para [089]; “Chernenko, S. Alpha-trimmed mean filter—Librow—software. Retrieved Sep. 7, 2016…”) and at least one processor configured to execute the instructions to perform operations (Refer to para [085]; “the present invention for computer aided detection and classification of the prostate needle biopsy images using nuclei information shown in FIG. 1 is described below.”) comprising: receiving one or more digital images of a cytology specimen at a digital storage device (Refer to para [129]; “a. Feature extraction: The Speeded-UP Robust Feature(SURF) and nuclei density features are extracted from the training and testing nuclei segmented images. The SURF feature descriptors provide the nuclei locations in the image which are further used for extracting the features from the nuclei. The nuclei density feature comprises of the concentration of nuclei present in other tissue components such as cytoplasm, stroma, or lumen.”) extracting at least one cell patch from the one or more digital images (Refer to para [033-034 and 100]; “the present invention(s) allows for a method for diagnosing cancerous and non-cancerous prostate needle biopsy images comprising: reading the nuclei segmented images of training and testing database; extracting nuclei based structural/textural features using Human Visual System based visualization; extracting nuclei based geometrical features using graphical methods; generating feature vector on combining features obtained and performing feature selection; training the decision tree classifier and classifying the test data set using the trained classifier as either cancerous or non-cancerous.”) identifying the at least one cell patch as belonging to either cell or background (Refer to para [085]; “Shape based nuclei segmentation is performed on the read training and testing set of images acquiring the nuclei information from the images. Features extraction is performed on the segmented nuclei information, generating a feature vector which is further used for classification either as cancerous or non-cancerous. If the image is diagnosed as cancerous, nuclei features using the visual dictionary of nuclei images are extracted to identify the grade of cancer. The visual dictionary of nuclei images of different grades of cancer is generated from the segmented cancerous training images. The decision tree classifier ensemble is applied on the extracted features to classify the prostate needle biopsy images as both cancerous or non-cancerous and the classified cancerous images into Gleason grade 3, 4 or 5.”) isolating one or more cell images using the digital images, wherein isolating the one or more cell images comprises isolating a set of individual images of cells within the cell patch using a segmentation system and/or a detection system (Refer to para [017 and 100]; “an automated system that analyzes the prostate cancer biopsy sample using nuclei information for cancer detection, grading and scoring and for generating the automated pathological report. The process according to the embodiment of the present invention for cancer detection shown in FIG. 3 is described below. The first step of the process is to read nuclei segmented training and testing images as an input. The Structural and textural features are extracted from theses nuclei segmented images. These features are extracted using Human Visual System (HVS) based visualization system.”) extracting one or more cellular features using the cell images (Refer to para [100 and 125]; “The process according to the embodiment of the present invention for classifying prostate cancer needle biopsy images into different grades shown in FIG. 4 is described below. The nuclei segmented training images are used for generating the visual dictionary of the nuclei information obtained from the extracted features. Feature vector is generated using the effective number of features extracted using the visual dictionary of images in the human interactive nuclei-based Bag-of-Words (BoW) approach.”) and determining a specimen category from the one or more cellular features using a trained output aggregation model (Refer to para [020 and 021]; “a system and a method for diagnosing and classifying the Prostate Cancer Needle biopsy Images comprising: collecting training data and testing data, wherein testing data has whole slide images and magnified images; segmenting the nuclei information from the other tissue components using the alpha-trimmed mean; generating feature vector using the nuclei information to diagnose cancer in the prostate needle biopsy images; classifying the obtained feature vector through the decision tree classifier to diagnose cancer; generating visual dictionary of nuclei images only if the images are detected cancerous; extracting features using the visual dictionary and generating feature vector; classifying the cancer images into their respective grades using the decision tree classifier.”).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 39 is rejected under 35 U.S.C. 103 as being unpatentable over Sanghavi in combination with Madabhushi et al. (US 20190259154 A1).

Regarding Claim 39: Sanghavi discloses all the claimed elements as rejected above. Sanghavi does not expressly disclose non-transitory computer readable media storing instructions.

Madabhushi teaches (“Memory 904 can include volatile memory and/or non-volatile memory. A disk 906 may be operably connected to computer 900 via, for example, an input/output interface (e.g., card, device) 918 and an input/output port 910. Disk 906 may include, but is not limited to, devices like a magnetic disk drive, a tape drive, a Zip drive, a flash memory card, or a memory stick.”) a non-transitory computer readable medium storing instructions that when executed by a processor (Refer to para [056, 073, 074 and 087]; “Apparatus 700 also includes an input/output (I/O) interface 730, a set of circuits 750, and an interface 740 that connects the processor 710, the memory 720, the I/O interface 730, and the set of circuits 750. I/O interface 730 may be configured to transfer data between memory 720, processor 710, circuits 750, and external devices, for example, a digital whose slide scanner, an immunotherapy response prediction system, or a personalized medicine system.”) cause the processor to perform a method for identifying a specimen category as expressly rejected above for the sake of brevity as being anticipated by Sanghavi.

Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify Sanghavi by adding a processor/computer for communicating with various devices, circuits, logics, and peripherals as taught by Madabhushi.

The suggestion/motivation for combining the teachings of Sanghavi and Madabhushi would have been in order to cause a machine (computer/processor) to perform acts of the method or of an apparatus or system for predicting NSCLC immunotherapy response.” (at para [087],  Madabhushi).

Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Sanghavi and Madabhushi in order to obtain the specified claimed elements of Claim 39. It is for at least the aforementioned reasons that the Examiner has reached a conclusion of obviousness with respect to the claim in question. 

Claims 22, 29 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Sanghavi in combination with Qian (US 8077958 B2).

Regarding Claim 22: Sanghavi discloses all the claimed elements as rejected above. Sanghavi does not expressly disclose training labels of biological specimen. 
Qian teaches “a computer-aided pathological diagnosis system designed for biomarker assessment, differentiation of cancer biomarkers and identification of cancer cells in tissue based upon an image of a specimen.”

Qian teaches training the trained output aggregation model (Refer to column 4, line 17; “a novel APD system is trained to recognize expression of the cancer biomarkers in lung cancer cells.”) by: receiving one or more training digital images (Refer to column 4, line 60; “It is necessary to train the CACD system of the present invention to assess features of lung cancer cells. In accordance with a particular embodiment of the present invention, the CACD system was trained to assess features of lung cancer cells by evaluating the morphologic features of culture lung cancer cells.”) of at least one cytology specimen (Refer to column 3, line 67; “classification of cancer cells in a tissue specimen based on a digital cellular image of the tissue specimen 10.”) receiving at least one training label for the cytology specimen indicating a categorization system and a category of the cytology specimen (Refer to column 4, line 9; “labeling the segmented cellular image 30 and classifying the cells in the labeled cellular image as cancer cells or non-cancer cells 35.”) isolating one or more cell images using the one or more training digital images (Refer to column 4, line 30; “A fast distance transform designed for de-clustering of cell and nuclear, which is used for isolation of individual cells with clear contours of cell's boundaries, and is also designed to locate and describe the nuclei inside the cell. (3) An unsupervised Hopfield neural network is designed for segmentation in lung cytological color images, and then, the segmented images are labeled based on chromaticity features and histogram analysis of the RGB color space components of the raw image. (4) A classification module using Kalman filtering neural networking is designed for cancer cell diagnosis.” and column 7, line 36; “declustering for the isolation of touching cells and nuclei.”) and extracting one or more cellular features from the one or more isolated cell images (Refer to column 3, line 48; “(h) Segmented cytoplasm tissues of cancer cell image. Microstructure features can be extracted from these images.”).

Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify Sanghavi by adding a processor for calculating a training label for biological specimen as taught by Qian.

The suggestion/motivation for combining the teachings of Sanghavi and Qian would have been in order to provide enhanced “…automatic extraction of the cancerous nuclei and assess biomarker expression on sub-cellular level in lung pathological color images can segment the images based on chromaticity features and histogram analysis of the RGB color space components of the raw image. The ideal cytomorphometric analysis should differentiate between the ambiguous or suspicious groups of dense hyperchromatic cells. Ultimately, the CACD system of the present invention can minimize the rate of false-positive or false-negative diagnosis resulting in better cytology/pathology evaluations and patient management.” (at column 11, line 12; Qian).

Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Sanghavi and Qian in order to obtain the specified claimed elements of Claim 22. It is for at least the aforementioned reasons that the Examiner has reached a conclusion of obviousness with respect to the claim in question. 

Regarding Claim 29: Qian discloses selecting an appropriate categorization system for the one or more cellular features in the cytology specimen (Refer to column 6, line 2; “image segmentation using an unsupervised Hopfield artificial neural network classifier and the labeling of the segmented image based on chromaticity features and histogram analysis of the RGB color space components of the raw image, (4) feature description, extraction and classification to finally identify whether a cell is normal with high confidence, and then to address the cells that are judged as cancer cells with cancer subtype classifications.”).

Regarding Claim 35: Sanghavi discloses all the claimed elements as rejected above. Sanghavi does not expressly disclose training labels of biological specimen.

Qian teaches “a computer-aided pathological diagnosis system designed for biomarker assessment, differentiation of cancer biomarkers and identification of cancer cells in tissue based upon an image of a specimen.”

Qian teaches receiving one or more training digital images (Refer to column 4, line 60; “It is necessary to train the CACD system of the present invention to assess features of lung cancer cells. In accordance with a particular embodiment of the present invention, the CACD system was trained to assess features of lung cancer cells by evaluating the morphologic features of culture lung cancer cells.”) of at least one cytology specimen (Refer to column 3, line 67; “classification of cancer cells in a tissue specimen based on a digital cellular image of the tissue specimen 10.”) receiving at least one training label for the cytology specimen indicating a categorization system and a category of the cytology specimen (Refer to column 4, line 9; “labeling the segmented cellular image 30 and classifying the cells in the labeled cellular image as cancer cells or non-cancer cells 35.”) isolating one or more cell images using the one or more training digital images (Refer to column 4, line 30; “A fast distance transform designed for de-clustering of cell and nuclear, which is used for isolation of individual cells with clear contours of cell's boundaries, and is also designed to locate and describe the nuclei inside the cell. (3) An unsupervised Hopfield neural network is designed for segmentation in lung cytological color images, and then, the segmented images are labeled based on chromaticity features and histogram analysis of the RGB color space components of the raw image. (4) A classification module using Kalman filtering neural networking is designed for cancer cell diagnosis.” and column 7, line 36; “declustering for the isolation of touching cells and nuclei.”) and extracting one or more cellular features from the one or more isolated cell images (Refer to column 3, line 48; “(h) Segmented cytoplasm tissues of cancer cell image. Microstructure features can be extracted from these images.”).

Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify Sanghavi by adding a processor for calculating a training label for biological specimen as taught by Qian.

The suggestion/motivation for combining the teachings of Sanghavi and Qian would have been in order to provide enhanced “…automatic extraction of the cancerous nuclei and assess biomarker expression on sub-cellular level in lung pathological color images can segment the images based on chromaticity features and histogram analysis of the RGB color space components of the raw image. The ideal cytomorphometric analysis should differentiate between the ambiguous or suspicious groups of dense hyperchromatic cells. Ultimately, the CACD system of the present invention can minimize the rate of false-positive or false-negative diagnosis resulting in better cytology/pathology evaluations and patient management.” (at column 11, line 12; Qian).

Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Sanghavi and Qian in order to obtain the specified claimed elements of Claim 35. It is for at least the aforementioned reasons that the Examiner has reached a conclusion of obviousness with respect to the claim in question. 
Claims 31-33 are rejected under 35 U.S.C. 103 as being unpatentable over Sanghavi in combination with Qian (US 8077958 B2) and further in view of Al-Kofahi et al.  (US 20190147215 A1).

Regarding Claim 31: Sanghavi in combination with Qian discloses all the claimed elements as rejected above. Sanghavi in combination with Qian does not expressly disclose notifying a user that a specimen category is available and providing the user an option to review a visualization and/or a report.

Al-Kofahi teaches notifying a user that the specimen category is available (Refer to para [039]; “a single operator workstation 22 may be provided for an imaging system 10. For example, an imaging scanner or station may include an operator workstation 22 which permits regulation of the parameters involved in the image data acquisition procedure, whereas a different operator workstation 22 may be provided for manipulating, enhancing, and viewing results and reconstructed images. Thus, the image processing, segmenting, and/or enhancement techniques described herein may be carried out remotely from the imaging system, as on completely separate and independent workstations that access the image data, either raw, processed or partially processed and perform the steps and functions described herein to improve the image output or to provide additional types of outputs (e.g., raw data, intensity values, cell profiles).”) and providing the user an option to review a visualization and/or a report (Refer to para [042]; “Computing apparatus 40 may also include one or more processors 42, to which the memory or other computer readable medium 44 and/or storage device(s) 46 is/are operatively coupled, for executing the computer readable program code stored in the memory or on the at least one computer readable medium 44. In at least one aspect, computing apparatus 40 may include one or more input or output devices to allow communication among the components of the exemplary imaging system 10, including, for example, what may be generally referred to as a user interface 48, such as the operator workstation 22 described above, which may operate the other components included in the imaging system 10 or to provide input or output from the computing apparatus 40 to or from other components of the imaging system 10..”) of the specimen category (At para [045]; “A deep learning training model is generated using image patches of 160×160 pixels to predict 3 different labels including nuclei, cells and background labels.”).

Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify Sanghavi and Qian by adding a display processor capable to notify a user about specific image processing as taught by Al-Kofahi.

The suggestion/motivation for combining the teachings of Sanghavi, Qian and Al-Kofahi would have been in order to enhance “image data to data processing circuitry 20, where additional processing and analysis may be performed. Thus, the data processing circuitry 20 may perform substantial analyses of image data, including, but not limited to, ordering, sharpening, smoothing, feature recognition, and so forth.” (at para [017], Al-Kofahi).

Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Sanghavi, Qian and Al-Kofahi in order to obtain the specified claimed elements of Claim 31. It is for at least the aforementioned reasons that the Examiner has reached a conclusion of obviousness with respect to the claim in question. 

Regarding Claim 32: Al-Kofahi teaches outputting the specimen category (Refer to para [039]; “Thus, the image processing, segmenting, and/or enhancement techniques described herein may be carried out remotely from the imaging system, as on completely separate and independent workstations that access the image data, either raw, processed or partially processed and perform the steps and functions described herein to improve the image output or to provide additional types of outputs (e.g., raw data, intensity values, cell profiles).”) to a digital storage device and/or display (Refer to para [037]; “The processed image data may be stored in short or long term storage devices, such as picture archiving communication systems, which may be located within or remote from the imaging system 10 and/or reconstructed and displayed for an operator, such as at operator workstation 22.”).

Regarding Claim 33: Al-Kofahi teaches outputting the specimen category (Refer to para [039]; “Thus, the image processing, segmenting, and/or enhancement techniques described herein may be carried out remotely from the imaging system, as on completely separate and independent workstations that access the image data, either raw, processed or partially processed and perform the steps and functions described herein to improve the image output or to provide additional types of outputs (e.g., raw data, intensity values, cell profiles).”)  includes outputting a visualization and/or a report of the specimen category (Refer to para [037]; “The processed image data may be stored in short or long term storage devices, such as picture archiving communication systems, which may be located within or remote from the imaging system 10 and/or reconstructed and displayed for an operator, such as at operator workstation 22.”).

Claims 24, 25 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Sanghavi in combination with Markin et al. (US 20160239962 A1).

Regarding Claim 24: Sanghavi discloses all the claimed elements as rejected above. Sanghavi does not expressly disclose training an aggregation model. 

Markin teaches “systems and methods to objectively measure quality assurance in anatomic pathology.”

Markin teaches a processor (“… the client device 104 may comprise a desktop computing device, a server computing device, a laptop computing device, a tablet, a mobile electronic device, and so forth, that is capable of communicating over a wireless network. Additionally, although one client device 104 is illustrated, it is understood that the server 102 may provide the functionality described herein to multiple mobile electronic devices 104.”) capable to train at least one of the trained output aggregation model or a trained specimen classification model to classify a specimen type for a cytology specimen (Refer to para [035]; “In one embodiment, a minimum of twenty cases per pathologist can be submitted to ensure statistical significance is maintained for quantitative analysis and comparison benchmarking. Objective data relative to the case (e.g., data representing imagery of the anatomic pathology sample captured by the image capture devices 146, data representing turn-around-time related to the anatomic pathology sample, data representing a diagnosis related to the anatomic pathology sample) is aggregated, collated, and converted in digital format as an e-case for upload via a secure network (e.g., network 106) to the server 102 via a client device 104.”).

Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify Sanghavi by adding client devices that can be utilized to provide the system 100 one or more of the quality metrics as rejected above by Markin. 

The suggestion/motivation for combining the teachings of Sanghavi and Markin would have been in order to “generating and providing reports and constructive feedback to the pathologist and/or pathology group. The reports corresponding to the anatomic pathology specimen are generated based on pre-defined criteria and/or can be created ad-hoc based on queries generated by the end user through the user interface 142 of the client device 104. In some implementations, the quality measurement module 148 automatically generates a report in response to a request from the client device 104.” (at para [058], Markin).

Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Sanghavi and Markin in order to obtain the specified claimed elements of Claim 24. It is for at least the aforementioned reasons that the Examiner has reached a conclusion of obviousness with respect to the claim in question.

Regarding Claim 25: Sanghavi already discloses determining a specimen type from the received one or more digital images using the trained output aggregation model or the trained specimen classification model (Refer to para [020 and 021]; “a system and a method for diagnosing and classifying the Prostate Cancer Needle biopsy Images comprising: collecting training data and testing data, wherein testing data has whole slide images and magnified images; segmenting the nuclei information from the other tissue components using the alpha-trimmed mean; generating feature vector using the nuclei information to diagnose cancer in the prostate needle biopsy images; classifying the obtained feature vector through the decision tree classifier to diagnose cancer; generating visual dictionary of nuclei images only if the images are detected cancerous; extracting features using the visual dictionary and generating feature vector; classifying the cancer images into their respective grades using the decision tree classifier.”).
Regarding Claim 30: Sanghavi discloses all the claimed elements as rejected above. Sanghavi does not expressly disclose training an aggregation model. 

Markin teaches “systems and methods to objectively measure quality assurance in anatomic pathology.”

Markin teaches a processor (“… the client device 104 may comprise a desktop computing device, a server computing device, a laptop computing device, a tablet, a mobile electronic device, and so forth, that is capable of communicating over a wireless network. Additionally, although one client device 104 is illustrated, it is understood that the server 102 may provide the functionality described herein to multiple mobile electronic devices 104.”) capable to calculate and analyze images for combining the one or more cellular features in the cytology specimen into an aggregate assessment to represent the digital cytology image as a whole (Refer to para [051]; “the quality measurement module 148 aggregates the automated assessment and objective assessment (e.g., input data) provided by the reviewer of the case comparatively against a predefined set of criteria. The module 148 provides functionality that can support the pathologist through a clinical decision support function that guides the pathologist through the process of making an interpretation or opinion in order to arrive at a concordance or discordance for the slide (e.g., image data representing the anatomic pathology specimen) and overall case.”).

Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify Sanghavi by adding client devices that can be utilized to provide the system 100 one or more of the quality metrics as rejected above by Markin.

The suggestion/motivation for combining the teachings of Sanghavi and Markin would have been in order to “generating and providing reports and constructive feedback to the pathologist and/or pathology group. The reports corresponding to the anatomic pathology specimen are generated based on pre-defined criteria and/or can be created ad-hoc based on queries generated by the end user through the user interface 142 of the client device 104. In some implementations, the quality measurement module 148 automatically generates a report in response to a request from the client device 104.” (at para [058], Markin).

Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Sanghavi and Markin in order to obtain the specified claimed elements of Claim 30. It is for at least the aforementioned reasons that the Examiner has reached a conclusion of obviousness with respect to the claim in question.

Claim 38 is rejected under 35 U.S.C. 103 as being unpatentable over Sanghavi in combination with Qian (US 8077958 B2) and further in view of Al-Kofahi et al.  (US 20190147215 A1).

Regarding Claim 38: Sanghavi discloses all the claimed elements as rejected above. Sanghavi does not expressly disclose expressly outputting the specimen category to at least one of the display or the digital storage device.

Al-Kofahi teaches at least one of a display or a digital storage device (Refer to para [037]; “The processed image data may be stored in short or long term storage devices, such as picture archiving communication systems, which may be located within or remote from the imaging system 10 and/or reconstructed and displayed for an operator, such as at operator workstation 22.”) wherein the operations further comprise outputting the specimen category to the at least one of the display or the digital storage device (Refer to para [039]; “Thus, the image processing, segmenting, and/or enhancement techniques described herein may be carried out remotely from the imaging system, as on completely separate and independent workstations that access the image data, either raw, processed or partially processed and perform the steps and functions described herein to improve the image output or to provide additional types of outputs (e.g., raw data, intensity values, cell profiles).”).

Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify Sanghavi by adding a display processor capable to notify a user about specific image processing as taught by Al-Kofahi.

The suggestion/motivation for combining the teachings of Sanghavi and Al-Kofahi would have been in order to enhance “image data to data processing circuitry 20, where additional processing and analysis may be performed. Thus, the data processing circuitry 20 may perform substantial analyses of image data, including, but not limited to, ordering, sharpening, smoothing, feature recognition, and so forth.” (at para [017], Al-Kofahi).

Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Sanghavi and Al-Kofahi in order to obtain the specified claimed elements of Claim 38. It is for at least the aforementioned reasons that the Examiner has reached a conclusion of obviousness with respect to the claim in question. 
Allowable Subject Matter
Claims 23 and 36 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The Examiner has identified allowable subject matter from instant paragraphs 050 and 051 detailed here. The Examiner contacted the applicants representative but is willing to discuss a rejection detailed above.
Allowable subject matter:

{050} The training image intake module 132 may create or receive a dataset comprising one or more training datasets corresponding to one or more health variables and/or one or more data variables. For example, the training datasets may be received from any one or any combination of the server systems 110, physician servers 121, hospital servers 122, clinical trial servers 123, research lab servers 124, and/or laboratory information systems 125. This dataset may be kept on a digital storage device. The data analysis module 133 may identify whether a set of individual cells belong to a cell of interest or a background of a digitized image. The cell identification module 134 may analyze digitized images and determine whether an individual cell in the cytology sample needs further analysis. It is useful to identify whether an individual cell needs further analysis and to aggregate these areas, and the identification of such may trigger an alert to a user.

{051} According to one embodiment, the target image platform 135 may include a target image intake module 136, a specimen detection module 137, and an output interface 138. The target image platform 135 may receive a target image and apply the machine learning model to the received target image to determine a characteristic of a target data set. For example, the target data may be received from any one or any combination of the server systems 110, physician servers 121, hospital servers 122, clinical trial servers 123, research lab servers 124, and/or laboratory information systems 125. The target image intake module 136 may receive a target dataset corresponding to a target health variable or a data variable. Specimen detection module 137 may apply the machine learning model to the target dataset to determine a characteristic of the target health variable or a data variable. For example, the specimen detection module 137 may detect a trend of the target relationship. The specimen detection module 137 may also apply the machine learning model to the target dataset to determine a quality score for the target dataset. Further, the specimen detection module 137 may apply the machine learning model to the target images to determine whether a target element is present in a determined relationship.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIA M THOMAS whose telephone number is (571)270-1583. The examiner can normally be reached M-Th 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward (Ed) Urban can be reached on 572-272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MIA M. THOMAS
Primary Examiner
Art Unit 2665



/MIA M THOMAS/Primary Examiner
Art Unit 2665